06/29/2021



                                                                                            Case Number: DA 21-0279




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 21-0279

DEPARTMENT OF ENVIRONMENTAL
QUALITY,
and BROADWATER COUNTY BOARD
         OF HEALTH

      v.
                                                      ORDER OF MEDIATOR APPOINTMENT
          TWO BROTHERS TIRES,
LLC/LLP, DARKO SMILOVIC, AUSTIN
SMILOVIC, GRANT
          SMILOVIC, WINSTON
REALTY, LLC, SMILEY'S REALTY,
LLC, TAGS REALTY, LLC, and
          SMILEY'S STORAGE, LLC.

         This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
         IT IS ORDERED THAT Dale Schowengerdt, whose name appears next on the
list of attorneys desiring appointment as mediators for Money Judgments appeals which
is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
         IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
         A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
         DATED this June 29, 2021.




                                           Bowen Greenwood, Clerk of the Supreme Court

c:     Nicholas A. Whitaker, Karl Knuchel, Cory J. Swanson, Dale Schowengerdt